MEMORANDUM **
Glenn W. Fearn appeals pro se from the district court’s dismissal for lack of subject matter jurisdiction of his action against the United States Department of Justice and the Immigration and Naturalization Service (INS). Fearn sought a district court declaration that his wife, Constance Fearn, is “an Arizona Citizen” and that the INS does have jurisdiction over her. We affirm for the reasons stated by the district court in its September 16, 2003 order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.